EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janvi Shah on September 7, 2022.
The application has been amended as follows: 
In claim 7, on line 7, after “configured to”, --store-- is inserted.
In claim 8, on line 7, after “configured to”, --store-- is inserted.

Allowable Subject Matter
Claims 1-18 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach a system wherein the deviation occurrence reason comprises an abnormality in the map information, and wherein the processor is further configured to determine that the update of the behavior prediction model database is not necessary and prohibit use of the map information for the behavior prediction in an area around the position of the host vehicle on the map, based on an estimation that the abnormality in the map information is the deviation occurrence reason, as required by independent claim 1.  Claims 2-18 depend from claim 1 and are allowable therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obuchi et al. teaches lowering a control level of autonomous driving when another vehicle travels in apparent disagreement with a map database (Obuchi et al., at least para. [0147], “If the results before and after the narrowing-down do not match as described above, the reliability of the information on the preceding vehicle a3 may be low or the reliability of the information in the map database 4 may be low. Therefore, if the results before and after the narrowing-down do not match, the vehicle system 100 may lower the control level of autonomous driving or may perform processing to switch autonomous driving to manual driving. On the other hand, if the results before and after the narrowing-down match, the vehicle system 100 maintains the control level of autonomous driving.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665